DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach or render obvious sheet/medium conveying/feeding apparatus capable of correcting skew of the sheet/medium, in combination with the other claimed limitations, having the uniquely distinct features of 
“wherein a torque limit value of each of the plurality of second torque limiters is less than a torque limit value of the first torque limiter and a total of torque limit values of the plurality of second torque limiters is greater than the torque limit value of the first torque limiter,” [emphasis added]. Claims 2 and 3 are considered allowable by virtue of their dependence on claim 1.
Regarding claim 4, the prior art of record does not teach or render obvious a method for conveying/feeding a sheet/medium the method correcting skew of the sheet/medium, in combination with the other claimed limitations, having the uniquely distinct features of 
a total of torque limit values of the plurality of second torque limiters is greater than the torque limit value of the first torque limiter,” [emphasis added]. Claims 5 and 6 are considered allowable by virtue of their dependence on claim 4.
Regarding claim 7, the prior art of record does not teach or render obvious a non-transitory medium storing a computer program causing conveying/feeding of a sheet/medium the program correcting skew of the sheet/medium, in combination with the other claimed limitations, having the uniquely distinct features of 
“wherein a torque limit value of each of the plurality of second torque limiters is less than a torque limit value of the first torque limiter and a total of torque limit values of the plurality of second torque limiters is greater than the torque limit value of the first torque limiter,” [emphasis added]. Claims 8 and 9 are considered allowable by virtue of their dependence on claim 7.
Yoshimizu US 2015/0360892 A1, Tobinaga et al. US 2015/0132039 A1 and Tanaka et al. US 5,609,428 teach the state of the art for strategies to correct skew using a plurality of second torque limiters and braking rollers. However the prior art fails to teach or suggest the value of each of the plurality of second torque limiters is less than a torque limit value of the first torque limiter and a total of torque limit values of the plurality of second torque limiters is greater than the torque limit value of the first torque limiter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793. The examiner can normally be reached Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica L Eley/             Examiner, Art Unit 2852